MEMORANDUM**
Nira Schwartz appeals pro se the district court’s order dismissing her qui tarn action brought pursuant to the False Claims Act, 31 U.S.C. § 3730(b), alleging that Raytheon falsely claimed to have satisfied the requirements of a defense contract with the United States government. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Rivera v. National Railroad Passenger Corp., 331 F.3d 1074, 1078 (9th Cir.2003), and we affirm.
The district court properly dismissed Schwartz’s qui tam action because the United States determined that the prosecution of this action threatened to interfere with its federal interest in protecting military and state secrets, and Schwartz fails to demonstrate that the parties can litigate this case without access to privileged and sensitive material. See United States ex rel. Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1144-45 (9th Cir.1998) (the False Claims Act provides the government with broad power to dismiss an action brought by a private party on behalf of the United States); Kasza v. Browner, 133 F.3d 1159, 1166 (9th Cir. 1998) (the government has an overriding interest in protecting its military and state secrets). Schwartz’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.